Exhibit 99.1News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: Kingsway Reports First Quarter Results TORONTO, May 14 /CNW/ - (TSX: KFS, NYSE: KFS) Kingsway Financial Services Inc. ("Kingsway" or the "Company") today announced its financial results for the first quarter ended March 31, 2010. All amounts are in U.S. dollars unless indicated otherwise. The Company reported a first quarter net income of $ 24.1 million or $0.46 per share diluted. The book value has decreased from $3.28 per share at December 31, 2009 to $3.26 per share at March 31, 2010. The following are the highlights of the first quarter of 2010: Major events: << - The disposal of Jevco resulted in the recognition of unrealized foreign currency exchange gains of $34.1 million. A corresponding reduction has been recorded in other comprehensive income. - $84.8 million of the Company's debt was repurchased in the quarter, resulting in a gain of $15.1 million. >> Operational results: << - An underwriting loss of $23.1 million was recorded in the US segment. - A net loss of $7.2 million was recorded in the corporate segment. - 84% of gross premiums written were generated from non-standard automobile, the core line of business. - Investment income decreased by 83% compared to the same period a year ago, which was largely due to the impact of a stronger Canadian dollar on the Company's unhedged Canadian dollar debt, as well as lower interest income from a smaller fixed-income securities portfolio. >> Board of Directors Dividend The Board of Directors has decided that a quarterly dividend will not be declared for the first quarter of 2010. About the Company Kingsway focuses on non-standard automobile insurance in the United States of America. Kingsway's primary businesses are the insuring of automobile risks for drivers who do not meet the criteria for coverage by standard automobile insurers. The Company operates through wholly-owned insurance subsidiaries in the U.S. which it is currently consolidating into three operating units to reduce overhead and strengthen its competitive position. The common shares of Kingsway Financial Services Inc. are listed on the Toronto Stock Exchange and the New York Stock Exchange, under the trading symbol "KFS". This news release contains forward-looking information. This news release also contains certain non-GAAP measures. Please refer to the sections entitled "Forward Looking Statements" and "Non-GAAP Financial Measures" in the following Management's Discussion and Analysis. << Kingsway Financial Services Inc. Management's Discussion and Analysis For the three months ended March 31, 2010 (All amounts in U.S. dollars except where noted) >> Financial Summary: The following information throughout the Financial Summary and Management's Discussion and Analysis presents the financial results as continuing operations unless otherwise specifically stated as discontinued operations: << Three months ended March 31: (in millions of dollars except per share values) 2010 2009 Change Gross premiums written $ 84.3 $ 136.9 (38%) Underwriting loss (29.5) (7.9) 273% Investment income 1.4 8.3 (83%) Net realized gains (loss) 0.5 (2.2) (123%) Gain on buy back of debt 15.1 - Loss from continuing operations (16.8) (5.6) 200% Net income (loss) 24.1 (58.3) (141%) Diluted loss per share - continuing operations (0.32) (0.10) 220% Diluted earnings (loss) per share - net income (loss) 0.46 (1.06) (143%) Book value per share 3.26 6.73 (52%) Combined ratio 136.2% 105.8% 30.4% - The loss of $16.8 million from continuing operations for the quarter arose primarily from underwriting losses of $23.1 million in the US segment, which included adverse development of $6.5 million, partially offset by the gain on buy back of debt of $15.1 million and a $7.2 million loss in the corporate segment. The loss incurred in the corporate segment is a result of a higher remaining expense base in continuing operations as the Company is no longer allocating a portion of these costs to discontinued operations - Gross premiums written decreased by 38% for the quarter to $84.3 million from $136.9 million in the first quarter last year. The significant reduction in premium volume is a reflection of the Company's strategy of discontinuing unprofitable lines of business, primarily within its commercial lines. - As a result of the Company re-focusing its efforts on core, profitable lines of business, non standard automobile premiums for the three months to March 31, 2010 were $70.9 million or 84% of the total gross premiums written compared to $96.9 million or 71% of gross premiums written in the same period last year. - The net adverse reserve development recorded in the quarter totaled $6.5 million. A large proportion of the increase in unfavorable unpaid claims development experienced was from the commercial lines of business which have now been significantly reduced. - In the first quarter of 2010, the Company has incurred restructuring costs of $3.7 million, which was primarily severance costs for senior management in Canada. - Investment income, excluding net realized gains was $1.4 million compared to $8.3 million for the same quarter of 2009, an 83% decrease. The decrease in investment income was as a result of smaller fixed income securities portfolio due to the reduction in premiums written; the strengthening Canadian dollar on the Company's unhedged Canadian dollar denominated debt; and the reduction in interest income from lower yields. - General and Administrative expenses increased 35% to $24.6 million in the first quarter of 2010 from $18.2 million in the same quarter last year. This increase is primarily as a result of a higher remaining expense base in continuing operations as the Company is no longer allocating a portion of these costs to discontinued operations - As at March 31, 2010, the book value per share was $3.26 compared to $3.28 as at December 31, 2009 and $6.73 as at March 31, 2009. >> Kingsway Financial Services Inc.'s Management Discussion and Analysis The following management's discussion and analysis ("MD&A") should be read in conjunction with: (i) the Kingsway Financial Services Inc.'s ("Kingsway" or the "Company") unaudited interim consolidated financial statements for the first quarter of fiscal 2010, and the notes related thereto; (ii) the annual MD&A for fiscal 2009 set out on pages 1 to 44 in the Company's 2009 Annual Report, including the section on risk factors; and (iii) the audited consolidated financial statements for fiscal 2009 set out on pages 51 to 106 of the Company's 2009 Annual Report, and the notes related thereto. The Company's financial results are reported in U.S. dollars. Unless otherwise indicated, all amounts are in U.S. dollars and have been derived from financial statements prepared in accordance with Canadian generally accepted accounting principles (GAAP). Non-GAAP Financial Measures The Company uses both GAAP and certain non-GAAP financial measures to assess performance. Securities regulators require that companies caution readers about non-GAAP financial measures that do not have a standardized meaning under GAAP and are unlikely to be comparable to similar measures used by other companies. Kingsway, like many insurance companies, analyzes performance based on underwriting ratios such as combined, expense and loss ratios. The loss ratio is derived by dividing the amount of net claims incurred by net premiums earned. The expense ratio is derived by dividing the sum of commissions and premium taxes and general and administrative expenses by net premiums earned. The combined ratio is the sum of the loss ratio and the expense ratio. A combined ratio below 100% demonstrates underwriting profit whereas a combined ratio over 100% demonstrates an underwriting loss.
